Citation Nr: 1523586	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  07-23 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for ocular cancer, to include as due to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from July 1964 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2013, the Board sought a medical expert opinion from the Veterans Health Administration (VHA).  Such an opinion was provided in October 2013 and the opinion is associated with the Veteran's claims file. This matter was most recently before the Board in September 2014 when it was remanded for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

FINDING OF FACT

The most credible and competent evidence does not support the conclusion that ocular cancer had its onset in service or within one year of service discharge, or that ocular cancer is related to active military service, including to presumed herbicide exposure in Vietnam.

CONCLUSION OF LAW

Ocular cancer was not incurred in or aggravated by the Veteran's military service, may not be presumed to have been incurred in service, including from herbicide exposure in Vietnam.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters in October 2005, November 2005 and March 2006, prior to the initial adjudication of the claim in April 2006, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more is required. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  Available service treatment records (STRs) and identified, available post-service treatment records, to include VA and private treatment records, were obtained.  Multiple searches for additional records from Dr. R were conducted; additional records were most recently obtained in May 2014.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Veteran was given the opportunity to submit a nexus opinion from his private physician and he submitted evidence in May 2014.  In this regard, the Board finds that there has been substantial compliance with its February 2014 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Veteran was afforded the appropriate VA examination for his eye claim in 2011.  The Board also obtained an opinion from the appropriate VHA medical specialist in 2013.  The reports of these VA examinations indicate that the examiners reviewed the Veteran's past medical history and claims file, recorded his current complaints, conducted appropriate evaluations, and provided the information necessary to evaluate his claimed disability.  Taken together, the Board concludes that these examination reports are adequate for the purpose of rendering a decision as to the Veteran's claimed disability in the instant appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim. 

II.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Malignant tumor is listed as a chronic disability under 38 C.F.R. § 3.309(a); therefore, this disability may be subject to service connection based on continuity of symptomatology. 

Moreover, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as a malignant tumor, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Applicable regulations provide that a Veteran who served on active duty in Vietnam during the Vietnam era is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  Here, the Board finds the Veteran is presumed to have been exposed to herbicides; his DD Form 214 confirms he served in the Republic of Vietnam during the Vietnam War.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; Type II diabetes; Non-Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers; prostate cancer; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; malignant ganglioneuroma; and amyotrophic lateral sclerosis (ALS).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

In July 2009, the National Academy of Sciences (NAS) issued "Veterans and Agent Orange: Update 2008" (Update 2008).  A determination was made by the Secretary, based on Update 2008 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for the following health outcomes: hypertension; cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); breast cancer; cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer (kidney and renal pelvis); cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine organs); leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia); cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); movement disorders (including amyotrophic lateral sclerosis, but excluding Parkinson's disease); chronic peripheral nervous system disorders; respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disorder, and farmer's lung); gastrointestinal, metabolic, and digestive disorders (changes in liver enzymes, lipid abnormalities, and ulcers); immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (other than ischemic heart disease); endometriosis; effects on thyroid homeostasis; and certain reproductive effects, i.e., infertility, spontaneous abortion, neonatal or infant death and stillbirth in offspring of exposed people, low birth weight in offspring of exposed people, birth defects (other than spina bifida) in offspring of exposed people, childhood cancer (including acute myelogenous leukemia) in offspring of exposed people.  75 Fed. Reg. 81332 (December 27, 2010).

Notwithstanding the foregoing presumption provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim decided herein. 

The Veteran contends that his ocular cancer is causally related to his exposure to herbicides during service.  He and his representative further contend the cancer in his eye should be considered cancer of a soft tissue (thus satisfying the criteria for presumptive service connection on the basis of herbicide exposure).  See August 2005 claim, July 2007 VA Form 9, December 2010 VA From 646.

STRs are silent for complaints or findings related to ocular cancer.

Post-service private medical records note that the first medical documentation of right eye related complaints was in June 2004 when the Veteran was seen for complaints of having something behind his right eye.  The Veteran was diagnosed with malignant neoplasm the right eye in July 2004.  Subsequent treatment records note his treatment with surgery (enucleation).  See treatment records from Dr. R dated from 2004 to 2005.

An April 2011 VA examination report notes the Veteran's history of ocular cancer resulting in enucleation in 2004.  After examining the Veteran and reviewing the claims file, the examiner stated that as an optometrist, he was unable to offer an opinion with any level of medical authority as to the relationship, if any, between ocular cancer and Agent Orange exposure.  

In a November 2011 VA medical opinion, a VA examiner reviewed the claims file and essentially stated that not likely that the Veteran's ocular cancer is related to any injury, illness, or exposure to Agent Orange on active duty.  In this regard, the examiner observed that if the Veteran had complete exposure to agent orange as a causative agent of ocular cancer, then both eyes should be affected, not only the right eye.  In addition, the examiner noted that according to the most recent and credible sources, ocular cancers are not listed as a presumptive diagnosis or condition attributable to Agent Orange exposure.  The examiner cited to resources and added that a cancer support group in UK fact sheet about ocular melanoma cited that ultraviolet light was the main causative agent and that preponderance are made in patients with hyperpigmented areas of the eyes.

An October 2013 VHA opinion was received in December 2013.  After reviewing the claims file, the VHA physician, a chief of ophthalmology service, stated that choroidal melanoma is the most common intraocular malignant tumor, and is most common in white males and diagnosed around age 55  He noted that the greatest known risk factor associated with development of choroidal melanoma is ancestry; occupational or chemical exposure has not been shown to be a risk of development.  He opined:

Choroidal melanoma develops at a very slow rate and is usually diagnosed in late stages when the choroidal mass is discovered on eye exam.  It is possible to grow over years to decades in developing before being discovered on exam.  It is impossible, without documentation of onset, to determine if the tumor had its genesis [during the Veteran's service] of if it began after [service].

A May 2014 treatment record from Dr. R notes that the Veteran was seen for metastatic melanoma of the left eye.  Regarding whether exposure to Agent Orange may have contributed to the development of metastatic melanoma in his case, Dr. R stated:

Uveal melanoma is uncommon so association with risk factors is not well understood.  Cuteneous melanoma is associated with Carcinogenic Risk Factors such as coal tar and pitch arsenic compounds and others.  For this reason it is conceivable that exposure to a toxin like agent orange might play a role in the development of uveal melanoma.  Given the low incidence of this disease precise understanding of causation is not possible here.

Additional evidence of record includes information printed from VA's website about the active ingredients in Agent Orange and information from The Collaborative on Health and the Environment's website about the causes of melanoma (skin cancer).

After careful consideration, the Board finds that service connection for ocular cancer is not warranted. The Veteran's post-service treatment records and examination reports show a diagnosis of ocular cancer.  The Veteran's ocular cancer is not on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  In fact, it is on the NAS list of health outcomes for which a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted 75 Fed. Reg. 81332 (December 27, 2010).  The criteria for presumptive service connection for ocular cancer on the basis of herbicide exposure have not been satisfied.  (Again, although the Veteran has argued that eye cancer should be considered cancer of the soft tissues, it is not classified as such and, in fact, has been specifically listed as a cancer of the brain and nervous system for which the presumption is not warranted.)  

The Board next turns to consideration of possible entitlement to service connection for ocular cancer on a direct-incurrence basis, but finds the claim also lacking in this respect.  There is no objective indication of in-service incurrence of any ocular cancer.  The Veteran's STRs are completely unremarkable for any complaint, treatment, or clinical diagnosis of ocular cancer during his active duty military service, as noted above.

As for there being a medical nexus between the Veteran's service and his current ocular cancer, multiple medical opinions have been considered and weighed.  After a review of the opinions in this case, the Board finds that the November 2011 VA opinion and October 2013 VHA opinion are the most probative and persuasive medical evidence in this case, as they are based upon a complete review of the Veteran's entire claims file and support their conclusions with detailed rationale.  After considering evidence of record, to include the Veteran's contentions, the VA examiner opined that the Veteran's eye cancer less likely than not incurred in or caused by service, to include any Agent Orange exposure therein.  The VHA expert could not provide a nexus to service without resorting to speculation.  He did, however, state that ancestry is the greatest known risk factor associated with development of choroidal melanoma, and that chemical exposure has not been shown to be a risk of development.

Careful consideration has also been given to the May 2014 opinion of Dr. R.  In this regard, however, medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).) 

Therefore, after weighing all the evidence, the Board finds greater probative value in the VA and VHA opinions, and, in light of the other evidence of record, this negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  

The record also fails to show by objective evaluation that the Veteran manifested any ocular cancer to a degree of 10 percent by June 1969 (within the first year following his active duty service discharge, in June 1968).  The first recorded diagnosis of ocular cancer is not until July 2004, more than 36 years after service.

Although it is presumed that the Veteran was exposed to a toxic herbicide while in the Republic of Vietnam, there still has to be some competent and credible evidence that his current ocular cancer is attributable to that exposure.  Here, there is no medical opinion etiologically linking his ocular cancer to his military service, including as due to his presumed exposure to herbicides.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."). 

The Board finds medical evidence is needed to establish service connection in the instant case, since the Veteran's ocular cancer is not the type of condition that is readily amenable to mere lay probative comment regarding its etiology, given its inherent medical complexity.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). There is no indication that the Veteran is competent to attribute his ocular cancer symptoms to his military service, to include herbicide exposure therein.  These are inherently complex medical determinations that require specialized medical expertise.  The Board finds the Veteran's lay statements regarding service connection are not competent to establish a nexus between his current ocular cancer and his active service, to include any presumed exposure to herbicides therein. Accordingly, in the absence of any competent evidence of a nexus, the claim of entitlement to service connection for ocular cancer must be denied. 

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra. However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied.


ORDER

Service connection for ocular cancer, to include as due to exposure to Agent Orange, is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


